DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 12 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 must end with a period, not a semi-colon.
Claim 12 recites the limitation "the first vacuum pump" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first vacuum pump" in lines 3, 5, 9 and 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. Patent Application Publication 2015/0069655 A1) in combination with Wu et al (CN 202986059 U).
Regarding claim 1, Clark (see the entire document, in particular, paragraphs [0003], [0021], [0023], [0027], [0029], [0033] – [0037], [0039], [0040] and [0076]; Figures 2 and 3) teaches a process of making bulked continuous carpet filament (see paragraph [0003] of Clark), including the steps of (a) providing a multi-screw extruder (see paragraph [0029]; Figures 2 and 3 of Clark), including (i) an MRS section including a plurality of satellite screws, each of the plurality of satellite screws mounted to rotate about its respective central axis (see paragraphs [0029, [0033] – [0035]; Figures 2 and 3 of Clark); (b) providing a first vacuum pump configured to independently maintain a pressure within the MRS section between about 0 millibars and about 40 millibars, the first vacuum pump being operatively coupled to the MRS section via a first opening (see paragraph [0036] of Clark); (c) providing a second vacuum pump in arranged in series with the first vacuum pump and configured to independently maintain a pressure 
Regarding claim 2, see paragraphs [0003] and [0076] of Clark.
Regarding claims 3-6, see paragraphs [0003], [0036], [0037] and [0076] of Clark; the machine translation of Wu et al.
Regarding claim 7, see the machine translation of Wu et al.
Regarding claim 10, see paragraphs [0021], [0023] and [0027] of Clark.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. Patent Application Publication 2015/0069655 A1) in combination with Wu et al (CN 202986059 U) as applied to claims 1-7 and 10 above, and further in view of Stockman et al (U.S. Patent Application Publication 2013/0133697 A1).
Regarding claim 8, Clark (in combination with Wu et al) does not explicitly teach (1) the step of cleaning one or more components of a vacuum pump. Stockman et al (see the entire document, in particular, paragraphs [0018] and [0029]) teaches the step of cleaning a catch pot (see paragraphs [0018] and [0029] of Stockman et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to clean one or more components of a vacuum pump in the process of Clark (in combination with Wu et al) in view of Stockman et al in order to remove collected/unwanted debris or deposits (see paragraph [0018] of Stockman et al).
Regarding claim 9, see paragraphs [0018] and [0029] of Stockman et al.
Claims 11-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. Patent Application Publication 2015/0069655 A1) in combination with Kubista et al .
Regarding claim 11, Clark (see the entire document, in particular, paragraphs [0003], [0021], [0023], [0027], [0029], [0033] – [0037], [0039], [0040] and [0076]; Figures 2 and 3) teaches a process of making bulked continuous carpet filament (see paragraph [0003] of Clark), including the steps of (a) providing a multi-screw extruder (see paragraph [0029]; Figures 2 and 3 of Clark), including (i) a multi-rotating screw (MRS) section housing a plurality of satellite screws, each of the plurality of satellite screws being at least partially housed within a respective extruder barrel and mounted to rotate about its respective central axis (see paragraphs [0029], [0033] – [0035]; Figures 2 and 3 of Clark); and (ii) a satellite screw extruder support system that is adapted to orbitally rotate each of the plurality of satellite screws about a main axis as each of the plurality of satellite screws rotate about its respective central axis, the main axis being substantially parallel to each respective central axis (see paragraphs [0029], [0033] – [0035]; Figures 2 and 3 of Clark); (b) providing a pressure regulation system configured to reduce a pressure within the multi-rotating screw section to between about 0 mbar and about 5 mbar (see paragraph [0036] of Clark); (c) using the pressure regulation system to maintain the pressure within the MRS section to between about 0 millibars and about 5 millibars (see paragraph [0036] of Clark); (d) passing a polymer melt including recycled PET through the multi-screw extruder while the pressure regulation system is maintaining the pressure in the MRS section between about 0 millibars and about 5 millibars (see paragraphs [0029], [0036] and [0037] of Clark); (e) after the step of passing the polymer melt through the multi-screw extruder, feeding the polymer melt into a first polymer transfer line and a second 
Regarding claims 12 and 13, see paragraph [0036] of Clark, paragraph [0034] of Kubista et al and paragraph [0029] of Stockman et al.
Regarding claim 18, see paragraph [0039] of Clark.
Regarding claim 19, see paragraph [0040] of Clark.
Regarding claim 20, see paragraph [0001] of Kubista et al and paragraph [0018] of Stockman et al.
Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (U.S. Patent Application Publication 2015/0069655 A1) in combination with Kubista et al (U.S. Patent Application Publication 2005/0081786 A1) and Stockman et al (U.S. Patent Application Publication 2013/0133697 A1) as applied to claims 11-13 and 18-20 above, and further in view of Wu et al (CN 202986059 U).
Regarding claim 14, Clark (in combination with Kubista et al and Stockman et al) teaches first and second vacuum pumps (see paragraph [0037] of Clark) and the step of cleaning a catch pot (see paragraph [0029] of Stockman et al), but does not explicitly teach the step of (1) shutting down a first vacuum pump and using a second vacuum pump to maintain pressure. Wu et al (see the entire document, in particular, the machine translation) teaches a melt-extrusion process (note that melt-spinning, as taught by Clark, is a type of melt-extrusion process), including the step of shutting down a first vacuum pump and using a second vacuum pump to 
Regarding claim 15, see the machine translation of Wu et al.
Regarding claim 16, see paragraphs [0003] and [0076] of Clark; the machine translation of Wu et al.
Regarding claim 17, see paragraphs [0036] and [0037] of Clark; the machine translation of Wu et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LEO B. TENTONI
Primary Examiner
Art Unit 1742



             /LEO B TENTONI/             Primary Examiner, Art Unit 1742